Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Country PEOPLE'S REPUBLIC OF CHINA Application CN202010788791.4 filed 08/07/2020.

Response to Arguments
Applicant's arguments filed in the amendment filed 11/04/2021 have been fully considered but they are not persuasive. The reasons are set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar et al., “hereinafter Bachar” (U.S. Patent Application: 20180013761) in view of Fukuda (U.S. patent Application:  20080291931).

(Bachar, Para.20, Router 120 or any other networking device may manage Local Network 130), comprising: 
a memory having instructions stored thereon (Bachar, Para.67, Memory 407 may retain program code operative to cause Processor 402 to perform acts); and a processor configured to execute instructions stored on the memory to cause the router to perform at least the following (Bachar, Para.89, These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions): 
providing a plurality of private subnets isolated from one another, each of the plurality of private subnets having corresponding network configuration information (Bachar, Para.28, Device 125 may be configured to divide Local Network 130 into a variety of sub-networks (subnets), Para.31, FIG. 1B exemplifies such an IoT subnet in IoT Subnet 154 which comprises IoT Devices 146, 147.  As another example, as IoT Device 148, which may be an IoT of a refrigerator, is not expected to communicate with the IoT Devices in IoT Subnet 154, it may be added to a separate subnet--IoT Subnet 156.); and 
in response to a request to perform a first processing on network configuration information from a first user device connected to a first private subnet of the plurality of private subnets, performing the first processing on only first network configuration information corresponding to the first private subnet (Bachar, Para.31, different IoT subnets may be created for cluster of IoT devices that are expected to communicate with one another, such as for example in case of IoT temperature sensors, IoT air conditioning device and IoT windows (not shown).  FIG. 1B exemplifies such an IoT subnet in IoT Subnet 154 which comprises IoT Devices 146, 147.  As another example, as IoT Device 148, which may be an IoT of a refrigerator, is not expected to communicate with the IoT Devices in IoT Subnet 154, it may be added to a separate subnet--IoT Subnet 156, Para.41, subnets may be created upon demand when they are needed, such as when a singleton subnet is required for a device (e.g., IoT device, user device, or the like), the singleton subnet may be created.  As another example, after a cluster of IoT devices is detected, a new subnet may be created for the cluster and the cluster may be moved from their subnet to the newly created subnet. [the reference explicitly does not disclose in response to a request from a first user device connected to a first private subnet. The Examiner relied on the second reference]  ).
However Bachar does not explicitly disclose in response to a request from a first user device connected to a first private subnet.
Fukuda discloses in response to a request from a first user device connected to a first private subnet (Fukuda, Para.50, The client 14 receives the local broadcast IP packet outputted by the broadcast relay A to obtain thereby the results of processing from the server C for the process request which the client 14 has issued by means of the network-wide broadcast.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bachar with the teachings as in Fukuda. The motivation for doing so would have been for provide a broadcast processing system, broadcast processing apparatus, sending broadcast processing apparatus, receiving broadcast processing apparatus, broadcast processing method, sending broadcast processing method, receiving broadcast processing method, broadcast processing program, sending broadcast processing program and receiving broadcast processing program capable of, despite existence of a router which blocks transmission of network-wide broadcasts from a first subnetwork to a second subnetwork, treating a predetermined network-wide broadcast in the first subnetwork as the one generated in the second subnetwork. (Fukuda, Para.13).

With respect to Claim 12, Claim 16 and Claim 22 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 2, Bachar in view of Fukuda discloses the router according to claim 1, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: in response to a request to access network configuration information from the first user device, sending only the first network configuration information to the first user device (Bachar, Para.68, DHCP Server 410 may be configured to dynamically distribute network configuration parameters, such as IP addresses, to devices in the network.  DHCP Server 410 may be configured to define for each device an IP address which may include a subnet portion defining a subnet to which the device is connected and a host part defining an identifier of the device within the subnet.).


As per Claim 3, Bachar in view of Fukuda discloses the router according to claim 1, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: in response to a request to modify network configuration information from the first user device, modifying only the first network configuration information (Bachar, Para.68, DHCP Server 410 may be configured to dynamically distribute network configuration parameters, such as IP addresses, to devices in the network.  DHCP Server 410 may be configured to define for each device an IP address which may include a subnet portion defining a subnet to which the device is connected and a host part defining an identifier of the device within the subnet, Para.18, devices may be automatically assigned to subnets and moved from one subnet to the other based on their profile, including their expected and actual behavior. ).


As per Claim 4, Bachar in view of Fukuda discloses the router according to any of claims 1, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: providing a shared subnet isolated from the plurality of private subnets; and in response to a request to perform a second processing on network configuration information corresponding to one or more of the plurality of private subnets from a second user device connected to the shared subnet, performing the second processing on the network configuration information corresponding to the one or more private subnets (Bachar, Para.17, Each subnet may be associated with a different sets of devices, such as but not limited to guest subnet, IoT subnet, user device subnet, quarantine subnet, singleton subnet, or the like.  In some exemplary embodiments, devices are assigned to subnets based on their functionality.  Additionally or alternatively, devices that together perform a function may be assigned to the same subnet.  In some exemplary embodiments, different security rules may be applied to different subnets, Para.21, all devices in the Local Network 130 may be connected to one another, directly or indirectly.  For example, all devices may be connected to the router.  The connection may be direct or indirect, such as via connectors, via network hubs, or the like.).

With respect to Claim 13, Claim 17 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Bachar in view of Fukuda discloses the router according to claim 4, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: after performing the first processing on the first network configuration information, in response to the request to perform the second processing on network configuration information from the second user device, forbidding performing the second processing on the first network configuration information (Bachar, Para.17, intra-subnet communication may be monitored and potentially blocked for potential malicious activity.  Additionally or alternatively, a high-risk device may be allowed to connect to a singleton subnet created for the device, excluding the device from communicating with any other device in the network, but permitting the device to communicate with an external network, such as the Internet., Para.59, after one or more packets transmitted by the device were blocked, the device may be moved from its subnet to a quarantine subnet (which may or may not be a singleton subnet).  In some cases, the device may be put to quarantine and have more restrictive security rules applied thereon, such as but not limited to complete blockage of all incoming and outgoing communication.  In some exemplary embodiments, a device which is deemed a potential malicious device in view of its monitored activity, may be moved to the quarantine subnet.).

With respect to Claim 14, Claim 18 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 6, Bachar in view of Fukuda discloses the router according to claim 4, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: in response to a private subnet create request from the second user device, providing the plurality of private subnets (Bachar, Para.17, One technical solution may be to divide the local network into subnets.  Each subnet may be associated with a different sets of devices, such as but not limited to guest subnet, IoT subnet, user device subnet, quarantine subnet, singleton subnet, or the like.  In some exemplary embodiments, devices are assigned to subnets based on their functionality.).

With respect to claim 15 and Claim 19 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 9, Bachar in view of Fukuda discloses the router according to claim 1, wherein the plurality of private subnets are respectively allocated in different Internet Protocol (IP) network segments (Bachar, Para.40, the device may begin to function as a DHCP server of a local network managed by the router.  In some exemplary embodiments, the router may previously be the DHCP server.  The device may detect the router being the DHCP server, such as based on the router distributing network configuration parameter (e.g., IP address) to the device.  The device may automatically shut down the DHCP functionality of the router, while allowing the router to continue connecting the network to an external network, such as the Internet.  In some exemplary embodiments, the router may subsequently function as a network bridge.).

As per Claim 10, Bachar in view of Fukuda discloses the router according to claim 1, wherein the network configuration information comprises at least one of: an access password; and router additional network function settings (Bachar, Para.20, Router 120 may function as a Dynamic Host Configuration Protocol (DHCP) server of Local Network 130.  Additionally or alternatively, Router 120 may function as a firewall monitoring and potentially blocking incoming or outgoing communication to and from Local Network 130. ).

As per Claim 11, Bachar in view of Fukuda discloses the router according to claim 1, wherein the first network configuration information includes an access password, and wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: determining that a network connection request to connect to the first private subnet from the first user device includes an access password corresponding to the first private subnet; and connecting the first user device to the first private subnet (Bachar, Para.53, a new device is detected as connecting to the network.  The network may be a-priori managed by a device, such as 125 of FIG. 1B.  In Step 270, a usage profile of the device may be determined.  The determination may be similar to that performed in Step 230 of FIG. 2A.  Based on the usage profile, a subnet may be selected for the device (Step 280) and the device may be connected to the selected subnet (Step 290), para.80,  upon repeated attempts to access a device, such as brute force password getting attacks on a camera IoT device, may be detected.  The device may be moved to a different subnet and may become more protected.).

Claim 7-8, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar et al., “hereinafter Bachar” (U.S. Patent Application: 20180013761) in view of Fukuda (U.S. patent Application:  20080291931) and further in view of Fu et al., “hereinafter Fu” (U.S. Patent Application: 20140281672).

As per Claim 7, Bachar in view of Fukuda discloses the router according to claim 1,
However Bachar in view of Fukuda does not disclose for use with a repeater, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: configuring the repeater connected to the router to relay and amplify one or more of the plurality of private subnets.
(Fu, Para.16, The network device subnets 102-1 .  . . 102-n include network devices 114-1 and 114-2.  Each network device subnet 102-1 .  . . 102-n can include a plurality of network devices 114-1 and 114-2,… The network devices 114-1 and 114-2 can be integrated as part of a router or switch subsystem or as stand-alone devices coupled to upstream router or packet-switching devices or subsystems.  The network devices 114-1 and 114-2 can be coupled to client devices through either a wireless or a wired medium.  The client devices can include a client wireless device, such as a laptop computer or a smart phone.  The client devices can also include a repeater or a plurality of linked repeaters.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bachar, Fukuda with the teachings as in Fu. The motivation for doing so would have been for implementing techniques and systems for performing network activities in a network.  The technique can include determining network activities that need to be performed.  The network activities can be determined from a received request to perform a task or service through the network or implement a method into the network.  The technique can also include receiving network device information about network devices in one or more network device subnets.  The network device information can include resource information and identification information of the network devices.  The network device information can also include region and subregion information of the network devices.  The technique can also include assigning network device subnets that include network devices to perform the network activities.  The network device subnets can be assigned based on the network device information and the network activities.  (Fu, Para.6).


As per Claim 8, Bachar in view of Fukuda discloses the router according to claim 1, 
However Bachar in view of Fukuda does not disclose for use with a repeater, wherein the processor is further configured to execute instructions stored on the memory to cause the router to 
Fu discloses for use with a repeater, wherein the processor is further configured to execute instructions stored on the memory to cause the router to perform at least the following: configuring the repeater connected to the router to relay and amplify only a private subnet of the plurality of private subnets at a location where the repeater is to be deployed (Fu, Para.16, The network device subnets 102-1 .  . . 102-n include network devices 114-1 and 114-2.  Each network device subnet 102-1 .  . . 102-n can include a plurality of network devices 114-1 and 114-2,… The network devices 114-1 and 114-2 can be integrated as part of a router or switch subsystem or as stand-alone devices coupled to upstream router or packet-switching devices or subsystems.  The network devices 114-1 and 114-2 can be coupled to client devices through either a wireless or a wired medium.  The client devices can include a client wireless device, such as a laptop computer or a smart phone.  The client devices can also include a repeater or a plurality of linked repeaters.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bachar, Fukuda with the teachings as in Fu. The motivation for doing so would have been for implementing techniques and systems for performing network activities in a network.  The technique can include determining network activities that need to be performed.  The network activities can be determined from a received request to perform a task or service through the network or implement a method into the network.  The technique can also include receiving network device information about network devices in one or more network device subnets.  The network device information can include resource information and identification information of the network devices.  The network device information can also include region and subregion information of the network devices.  The technique can also include assigning network device subnets that include network devices to perform the network activities.  The network device subnets can be assigned based on the network device information and the network activities.  (Fu, Para.6).



However Bachar in view of Fukuda does not disclose a repeater communicatively connected to the router and configured to relay and amplify one or more of the plurality of private subnets provided by the router.
Fu discloses a repeater communicatively connected to the router and configured to relay and amplify one or more of the plurality of private subnets provided by the router (Fu, Para.16, The network device subnets 102-1 .  . . 102-n include network devices 114-1 and 114-2.  Each network device subnet 102-1 .  . . 102-n can include a plurality of network devices 114-1 and 114-2,… The network devices 114-1 and 114-2 can be integrated as part of a router or switch subsystem or as stand-alone devices coupled to upstream router or packet-switching devices or subsystems.  The network devices 114-1 and 114-2 can be coupled to client devices through either a wireless or a wired medium.  The client devices can include a client wireless device, such as a laptop computer or a smart phone.  The client devices can also include a repeater or a plurality of linked repeaters.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bachar, Fukuda with the teachings as in Fu. The motivation for doing so would have been for implementing techniques and systems for performing network activities in a network.  The technique can include determining network activities that need to be performed.  The network activities can be determined from a received request to perform a task or service through the network or implement a method into the network.  The technique can also include receiving network device information about network devices in one or more network device subnets.  The network device information can include resource information and identification information of the network devices.  The network device information can also include region and subregion information of the network devices.  The technique can also include assigning network device subnets that include network devices to perform the network activities.  The network device subnets can be assigned based on the network device information and the network activities.  (Fu, Para.6).


As per Claim 21, Bachar in view of Fukuda discloses communication system according to claim 20, 
However Bachar in view of Fukuda does not disclose the repeater is configured to relay and amplify only a private subnet of the plurality of private subnets provided by the router at a location where the repeater is to be deployed.
Fu discloses the repeater is configured to relay and amplify only a private subnet of the plurality of private subnets provided by the router at a location where the repeater is to be deployed (Fu, Para.16, The network device subnets 102-1 .  . . 102-n include network devices 114-1 and 114-2.  Each network device subnet 102-1 .  . . 102-n can include a plurality of network devices 114-1 and 114-2,… The network devices 114-1 and 114-2 can be integrated as part of a router or switch subsystem or as stand-alone devices coupled to upstream router or packet-switching devices or subsystems.  The network devices 114-1 and 114-2 can be coupled to client devices through either a wireless or a wired medium.  The client devices can include a client wireless device, such as a laptop computer or a smart phone.  The client devices can also include a repeater or a plurality of linked repeaters.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bachar, Fukuda with the teachings as in Fu. The motivation for doing so would have been for implementing techniques and systems for performing network activities in a network.  The technique can include determining network activities that need to be performed.  The network activities can be determined from a received request to perform a task or service through the network or implement a method into the network.  The technique can also include receiving network device information about network devices in one or more network device subnets.  The network device information can include resource information and identification information of the network devices.  The network device information can also include region and subregion information of the network devices.  The technique can also include assigning network device subnets that include network devices to perform (Fu, Para.6).


The applicant Argue:
Argument 1:	 
Applicant argues that the reference Bachar in view of Fukuda fails to teach or suggest “each of the plurality of private subnets having corresponding network configuration information” as recited in claim 1, 12, 16. 
	In response, Examiner would like to point out that the reference Bachar does teach in Para.28, “Device 125 may be configured to divide Local Network 130 into a variety of sub-networks (subnets)” and Para.31, “FIG. 1B exemplifies such an IoT subnet in IoT Subnet 154 which comprises IoT Devices 146, 147.  As another example, as IoT Device 148, which may be an IoT of a refrigerator, is not expected to communicate with the IoT Devices in IoT Subnet 154, it may be added to a separate subnet--IoT Subnet 156.” And in Para.68, “DHCP Server 410 may be configured to dynamically distribute network configuration parameters, such as IP addresses, to devices in the network. DHCP Server 410 may be configured to define for each device an IP address which may include a subnet portion defining a subnet to which the device is connected and a host part defining an identifier of the device within the subnet. The DHCP Server 410 may be configured to create new subnets, assign devices to subnets, move devices from one subnet to the other, or the like.” And in Para.34, “Device 125 may provide different security rules for different subnets. As an example, quarantine subnet may be blocked from accessing any resource, including any other device outside the quarantine subnet, or the External Network 110. As another example, a Guest Subnet 150 may be provided with permissive access to External Network 110 via Router 120 and limited access to devices in User Device Subnet 152, while blocking communication with IoT Subnets 154, 156. Additionally or alternatively. Intra-subnet communication may be monitored and firewall rules may be applied to form a barrier selectively blocking intra-subnet, internal communication in Local Network 130” and in Para.72, “Subnet Firewall 450 may be configured to apply subnet-specific security rules. Each subnet may have a different subnet firewall that monitors and potentially protects it.” And in Para.79, “guest in the house are on separate subnet and may not see the devices connected to the network, the devices invisible so people can't find who they are. In many attack vector, the beginning of the attack is by joining the network (someone physically near the house) or by attacking the router, so as to discover the devices in the home network. By separating the guests and blocking them from detecting other devices on other subnets, many attack vectors may be ineffective.”. 

	 The reference Bachar discloses plurality of different subnets wherein each of the different subnet has different security rules or protocol and different functionality. Based on the configuration information and subnet-specific security rules the plurality of the devices are connected to the subnet. Each of the subnet has specific network configuration or access control setting that the device in the guest subnet cant connect to the devices in the other subnet. The subnet-specific security rules could be interpreted as network configuration information of the each private subnets.

Argument 2:	 
Applicant argues that the reference Bachar in view of Fukuda fails to teach or suggest “in response to a request to perform a first processing on network configuration information from a first user device connected to a first private subnet of the plurality of private subnets, performing the first processing on only first network configuration information corresponding to the first private subnet” as recited in claim 1, 12, 16. 

In response, Examiner would like to point out that the reference Bachar does teach in Para.31, “different IoT subnets may be created for cluster of IoT devices that are expected to communicate with one another, such as for example in case of IoT temperature sensors, IoT air conditioning device and IoT windows (not shown).  FIG. 1B exemplifies such an IoT subnet in IoT Subnet 154 which comprises IoT Devices 146, 147.  As another example, as IoT Device 148, which may be an IoT of a refrigerator, is not expected to communicate with the IoT Devices in IoT Subnet 154, it may be added to a separate subnet--IoT Subnet 156, Para.41, subnets may be created upon demand when they are needed, such as when a singleton subnet is required for a device (e.g., IoT device, user device, or the like), the singleton subnet may be created.  As another example, after a cluster of IoT devices is detected, a new subnet may be created for the cluster and the cluster may be moved from their subnet to the newly created subnet.”  And in Para.17, “Each subnet may be associated with a different sets of devices, such as but not limited to guest subnet, IoT subnet, user device subnet, quarantine subnet, singleton subnet, or the like. In some exemplary embodiments, devices are assigned to subnets based on their functionality. Additionally or alternatively, devices that together perform a function may be assigned to the same subnet. In some exemplary embodiments, different security rules may be applied to different subnets. Additionally or alternatively, intra-subnet communication may be monitored and potentially blocked for potential malicious activity. Additionally or alternatively, a high-risk device may be allowed to connect to a singleton subnet created for the device, excluding the device from communicating with any other device in the network, but permitting the device to communicate with an external network, such as the Internet..’. 

The reference Bachar discloses plurality of different subnets wherein each of the different subnet has different security rules or protocol and different functionality. Based on the configuration information and subnet-specific security rules the plurality of the devices are connected to the subnet. Each of the subnet has specific network configuration or access control setting that the device in the guest subnet cant connect to the devices in the other subnet. The devices are assigned to subnets based on their functionality. The devices that together perform a function may be assigned to the same subnet. The reference bachar discloses when the device is connected to the network, the system automatically selecting a subnet of the local network to connect the device based on the usage profile and subnet-specific security rules (configuration information) of the private subnet. When the guest device is connected to the local network, the guest device is assigned to the guest subnet.
However the reference Bachar does not disclose in response to a request to perform a first processing on network configuration information from a first user device.
The secondary reference discloses receiving request from the user device to perform processing on network configuration information in Para.50, “The client 14 receives the local broadcast IP packet outputted by the broadcast relay A to obtain thereby the results of processing from the server C for the process request which the client 14 has issued by means of the network-wide broadcast.”. 

Argument 3:	 
Applicant argues that the reference Bachar in view of Fukuda fails to teach or suggest “in response to a request to access network configuration information from the first user device, sending only the first network configuration information to the first user device” as recited in claim 2, 3. 


In response, Examiner would like to point out that the reference Bachar does teach in Para.17, “Each subnet may be associated with a different sets of devices, such as but not limited to guest subnet, IoT subnet, user device subnet, quarantine subnet, singleton subnet, or the like. In some exemplary embodiments, devices are assigned to subnets based on their functionality. Additionally or alternatively, devices that together perform a function may be assigned to the same subnet. In some exemplary embodiments, different security rules may be applied to different subnets. Additionally or alternatively, intra-subnet communication may be monitored and potentially blocked for potential malicious activity. Additionally or alternatively, a high-risk device may be allowed to connect to a singleton subnet created for the device, excluding the device from communicating with any other device in the network, but permitting the device to communicate with an external network, such as the Internet..’. 

The reference Bachar discloses plurality of different subnets wherein each of the different subnet has different security rules or protocol and different functionality. Based on the configuration information and subnet-specific security rules the plurality of the devices are connected to the subnet. Each of the subnet has specific network configuration or access control setting that the device in the guest subnet cant connect to the devices in the other subnet. The devices are assigned to subnets based on their functionality. The devices that together perform a function may be assigned to the same subnet. The reference Bachar discloses when the device is connected to the network, the system automatically selecting a subnet of the local network to connect the device based on the usage profile and subnet-specific security rules (configuration information) of the private subnet. When the guest device is connected to the local network, the guest device is assigned to the guest subnet.
Argument 4:	 
Applicant argues that the reference Bachar in view of Fukuda fails to teach or suggest “providing a shared subnet isolated from the plurality of private subnets” as recited in claim 4, 13, 17. 

In response, Examiner would like to point out that the reference Bachar does teach in Para.17, “Each subnet may be associated with a different sets of devices, such as but not limited to guest subnet, IoT subnet, user device subnet, quarantine subnet, singleton subnet, or the like.  In some exemplary embodiments, devices are assigned to subnets based on their functionality.  Additionally or alternatively, devices that together perform a function may be assigned to the same subnet.  In some exemplary embodiments, different security rules may be applied to different subnets, Para.21, all devices in the Local Network 130 may be connected to one another, directly or indirectly.  For example, all devices may be connected to the router.  The connection may be direct or indirect, such as via connectors, via network hubs, or the like.” And in Para.22, “user devices, such as Mobile Device 140, Mobile Device 142 and PC 144 may be connected to Local Network 130. In some exemplary embodiments, the user devices may be devices used by users to provide input to and receive output from the computerized environment. The user devices may function as interactive devices providing a man-machine interface for users.” And in Para., “User Device Subnet 152 may be a subnet of non-guest user devices, such as Mobile Device 142 and PC 144’. 
The user device subnet or the non-guest subnet could be interpreted as shared subnet wherein the user devices, such as Mobile Device and PC connected to the friend or family member connected to the shared subnet.

Argument 5:	 
Applicant argues that the reference Bachar in view of Fukuda fails to teach or suggest “after performing the first processing on the first network configuration information, in response to the request to perform the second processing on network configuration information from the second user device, forbidding performing the second processing on the first network configuration information” as recited in claim 5, 14, 18. 
In response, Examiner would like to point out that the reference Bachar does teach in Para.22, “some of the user devices may be guest devices which are not routinely connected to the network, such as a device of a client of a business operating Local Network 130, a device of a friend visiting a family operating Local Network 130, or the like. In some exemplary embodiments, a guest device may be any device that is temporarily connected to the network.” and in Para.34, “a Guest Subnet 150 may be provided with permissive access to External Network 110 via Router 120 and limited access to devices in User Device Subnet 152, while blocking communication with IoT Subnets 154, 156. Additionally or alternatively. Intra-subnet communication may be monitored and firewall rules may be applied to form a barrier selectively blocking intra-subnet, internal communication in Local Network 130.”
When the guest user connected to the local network, the router determine the appropriate subnet for the guest user device. When the guest user device id connected to the guest subnet, the guest user device is restricted or forbidden to access the other subnet or forbidding performing second processing on the first network configuration information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449